Citation Nr: 1618720	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  14-14 956	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a variously diagnosed psychiatric disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1969 to February 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  

Regarding the claim of service connection for a psychiatric disability, the Veteran has raised a new theory of entitlement, i.e., that he has PTSD related to a stressor or stressors in service.  That theory of entitlement was not expressly addressed in a rating decision (as PTSD is a specific type of service connection claim, with distinct regulatory criteria), but was noted in a February 2014 statement of the case (SOC).  As the claim of service connection for a psychiatric disability is being reopened, and remanded for further development and Agency of Original Jurisdiction (AOJ) initial consideration of the reopened claim, under the United States Court of Appeals for Veterans Claims (Court) ruling in Clemons v. Shinseki, 23 Vet. App 1 (2009) it becomes part and parcel of the service connection for a psychiatric disability claim on de novo review (but requires separate analysis under the regulations governing claims of service connection for PTSD).  

The issues of service connection for a psychiatric disability (to include PTSD) on de novo review, hypertension, and a low back disability are being REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.





FINDINGS OF FACT

1.  An unappealed December 1989 rating decision denied the Veteran service connection for a psychiatric disability, based essentially on a finding that such disability was not shown to be related to his service; an unapealed June 2011 rating decision declined to reopen the claim (the psychiatric disability which was previously diagnosed as a nervous disorder was recharacterized as schizophrenia). 

2.  Evidence received since the June 2011 rating decision includes competent evidence that tends to relate the Veteran's psychiatric disability to his service; relates to an unestablished fact necessary to substantiate the claim of service connection for a psychiatric disability; and raises a reasonable possibility of substantiating the claim.

3.  Tinnitus was not manifested in service, and the preponderance of the evidence is against a finding that such disease is etiologically related to the Veteran's service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for a psychiatric disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  Service connection for tinnitus is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Regarding the claim to reopen, inasmuch as this decision grants the benefit sought, there is no reason to belabor the impact of the VCAA on the matter.  Any notice or duty to assist omission is harmless.  Regarding tinnitus, by correspondence in April 2012, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.

The Veteran's private and VA medical records have been secured.  He has not been afforded a VA examination in connection with the claim of service connection for tinnitus.  As there is no evidence demonstrating that such disability may be related to his service, the low threshold standard for determining when an examination an examination to secure a medical opinion is necessary is not met (see McLendon v. Nicholson, 20 Vet.App. 79 (2006)), and an examination to secure a medical opinion in this matter is not necessary.  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that a RO official or VLJ who conducts a hearing fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  At the October 2015 hearing, the undersigned identified the issues, and the Veteran was advised of what remains necessary to substantiate the claims.  A deficiency in the conduct of the hearing is not alleged.

Legal Criteria, Factual Background and Analysis

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's service treatment records (STRs) show that in February 1970 he was admitted to a hospital with a diagnosis of hysterical personality.  It was noted he was referred after he superficially lacerated his face, arms, thorax and legs with a blade.  He related he was tired of being yelled at, was angry at the company's commanding officer, and hurt himself to escape the situation.  He had been hospitalized earlier that month for similar reasons.  On mental status evaluation, he was sullen, but oriented.  There was no evidence of a thought disorder, delusions or hallucinations.  He described his self-mutilating acts as a clearly goal-oriented and manipulative phenomenon and bragged how he had used the same "act" prior to service.  

A Naval Aptitude Board Report shows the Veteran had a history of emotional instability, somnambulism and an attempted suicide.  A report from his company commander indicates the Veteran was making poor progress in training.  It was also noted that he was not attentive during instruction periods, not a good mixer with shipmates, directly disobedient, a troublemaker, unreliable, belligerent and sad.  

On service separation examination later in February 1970, psychiatric clinical evaluation was noted to be normal.  

In June 1974 the Veteran was admitted to a private hospital.  According to the commitment papers, he walked into a police station and, under the influence of alcohol, threatened a police officer with a brick.  It was noted he had been hospitalized at St. Joseph's Hospital in 1970 with a diagnosis of schizophrenia.  The impression was schizophrenia, paranoid type.  

Additional private medical records records dated from 1975 to 1986 reflect diagnoses including paranoid schizophrenia, major depression and mixed personality disorder.  

On October 1989 VA psychiatric examination, the Veteran related that he felt he was treated badly by his first commander, who made him work harder than the rest of his unit and wore him out.  The diagnosis was chronic paranoid schizophrenia.  

There was no mention of tinnitus on VA general medical examination in November 1989.  

An unappealed December 1989 rating decision denied the Veteran service connection for a nervous disability (noting there were diagnoses of schizophrenia, major depression, and a drug overdose), based essentially on a finding that such disability was not manifested in service or within one year thereafter (and was not shown to be related to service).  That decision is final.  38 U.S.C.A. § 7105.

VA outpatient treatment records show a history of tinnitus was reported in January 2011.  The Veteran complained of depression later that month.  

An unappealed June 2011 rating decision declined to reopen the claim of service connection for schizophrenia (previously nervous disorder), based essentially on a finding that such disability was not shown to be related to service.  New and material evidence was not received in the following year, and that decision became final.

A November 1970 intake interview with the Veteran's parents was received in 2012.  It notes that the Veteran had attempted suicide at work five weeks earlier and had been hospitalized at General Hospital at that time, and then transferred to St. Joseph Hospital.  It also notes that he had been under the care of Dr. Kurey since his separation from service.  

At the October 2015 hearing the Veteran's attorney presented argument, and elicited testimony on the theories of entitlement raised, including the alternate theories of entitlement to service connection for a psychiatric disability discussed in greater detail below.  The Veteran was afforded an abeyance period for the submission of additional evidence, and such evidence was received.

In February 2016 the Veteran was evaluated by O. Austin-Small, a private psychologist, who reports she reviewed some STRs and postservice medical records.  Following an evaluation of the Veteran, the diagnoses were paranoid schizophrenia, PTSD, and major depression.  She concluded that the Veteran's psychiatric conditions are related to his service and that he has PTSD as a direct result of discrimination and abuse he experienced in service.  

	Claim to reopen 

When there is a final rating decision on a claim of service connection, such claim may not be reopened and allowed based on the same factual basis.  38 U.S.C.A. § 7105.  However, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the [VA] shall reopen the claim and review the former disposition of the claim."  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The requirement of new and material evidence raising a reasonable possibility of substantiating a claim is a "low threshold" standard requirement.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Evidence received since the last prior final rating decision addressing the matter of service connection for a psychiatric disability (in June 2011) includes information that the Veteran was admitted to private hospitals for treatment of psychiatric complaints within one year following his discharge from service, and the report of the Veteran's evaluation by a private psychologist who opines that his psychiatric disability includes a diagnosis of PTSD, and is directly related to his experiences in service.  This evidence pertains to the unestablished fact necessary to substantiate the claim of service connection for a psychiatric disability, i.e., a nexus between the Veteran's psychiatric disability and his service, and the opinion offered is by a medical professional competent to provide it.  It is both new and material, and the claim of service connection for a psychiatric disability may be reopened.

	Service connection-tinnitus 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  

Certain chronic diseases (among them tinnitus as an organic disease of the nervous system) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for organic disease of the nervous system).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran's STRs are silent for complaints or findings pertaining to tinnitus.  Following service, a VA general medical examination in 1989 did not note a complaint of tinnitus.  A history of tinnitus was first reported by the Veteran in January 2011.  During the before the undersigned hearing, the Veteran testified that he believed his tinnitus was due to officers in service screaming and yelling at him.  

It is not in dispute that the Veteran has tinnitus.  The presence of the disability is generally established by self-reports, and the Board finds no reason to question the Veteran's reports that he has ringing in the ears.  As there is no evidence that tinnitus was manifested in service or in the first postservice year, service connection for such disability on the basis that it became manifest in service and persisted, or on a presumptive basis (as an organic disease of the nervous system) under 38 U.S.C.A. § 1112 is not warranted.  Beyond that, the question of whether an insidious process such as tinnitus recently reported may be related to remote events in service (such as officers allegedly yelling at the Veteran) is a medical question, beyond the scope of common knowledge.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  It requires medical expertise. The Veteran has not submitted any medical evidence indicating that his tinnitus may be related to service, and because he is a layperson, his own assertions are not competent evidence in this matter.  Accordingly, there is no competent evidence supporting the Veteran's (or triggering VA's duty to assist by seeking an advisory medical opinion).  The preponderance of the evidence is against this claim; accordingly, the appeal in this matter must be denied.


ORDER

The appeal to reopen a claim of service connection for a psychiatric disability is granted.

Service connection for tinnitus is denied.


REMAND

The Board finds that further development is needed for proper adjudication of the claim of service connection for a psychiatric disability, to include PTSD.  

The record shows the Veteran was admitted to a private hospital following a suicide attempt in 1970, and was subsequently transferred to another facility.  It is also noted he had been treated by Dr. Kurey from his separation from service until the hospitalizations.  It was indicated during the Travel Board hearing that shortly after service the Veteran was hospitalized for his back at Lancaster General Hospital.  Records of such treatment are not been associated with the Veteran's record, and do not appear to have been sought.  
At the hearing the Veteran alleged that his hypertension is due to stress, and the matter of service connection for hypertension is inextricably intertwined with the claim of service connection for a psychiatric disability.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should also ask the Veteran to identify the providers of all evaluations and treatment he has received for hypertension, low back and psychiatric disabilities since his discharge from service, and to submit authorizations for VA to secure records of any such private evaluations and treatment.  The AOJ should specifically ask the Veteran to provide the identifying information and release necessary for VA to secure complete records of his treatment at Lancaster General Hospital, St. Joseph Hospital and from Dr. Kurey.  The AOJ should secure for the record complete clinical records of the evaluations and treatment from all providers identified (i.e., any not already associated with the record).

2.  Thereafter, if indicated based on additional information received, the AOJ arrange for the Veteran to be examined by an orthopedist to determine the likely etiology of his current low back disability.  The entire record should be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination and interview of the Veteran the examiner should provide an opinion as to whether it is at least as likely as not (a 50% or higher probability) that the Veteran's current low back disability is related to his service (and the back complaints treated at Lancaster Hospital soon following service).  

The examiner must include rationale with all opinions.

3.  The AOJ should also arrange for the Veteran to be examined by an appropriate psychiatrist or psychologist to determine the nature and etiology of his current psychiatric disability.  The entire record should be reviewed by the examiner in conjunction with the examination.  The examiner should note that a Veteran is presumed sound on entry in service with respect to a disability not noted on entry; that the presumption is rebuttable by clear and unmistakable evidence; and that if the presumption of soundness is rebutted, the Veteran is entitled to a further presumption of aggravation (which likewise is rebuttable only by clear and unmistakable evidence).  Based on review of the record and examination and interview of the Veteran the examiner should provide opinions that respond to the following:

(a).  Please identify by diagnosis each psychiatric disability entity found.   Specifically, is it at least as likely as not that the Veteran has a diagnosis of PTSD based on a stressor event in service?  The rationale for the response should include discussion of the sufficiency of any alleged stressors supported by the record to support a diagnosis of PTSD.

(b)  Please indicate whether there is clear and unmistakable evidence that any diagnosed psychiatric entity pre-existed service.  Please identify any such evidence.

(c)  Regarding any psychiatric disability entity diagnosed for which there is clear and unmistakable evidence of pre-existence, please opine further whether it was manifested in service, and if so, whether there is clear and unmistakable evidence that it was not aggravated by service.  If so, please identify such evidence.

(d)  Please opine whether any current psychiatric disability not pre-existing service or manifested therein is at least as likely as not (a 50% or higher probability) related to the Veteran's service, events therein.  

The examiner should include rationale with all opinions, and should specifically comment on the February 2016 evaluation of the Veteran by Dr. A-S PhD, expressing agreement or disagreement, with rationale.

4.  The AOJ should then review the record and adjudicate (de novo) the claim of service connection for a psychiatric disability, to specifically include PTSD.  If service connection is granted, the AOJ should arrange for the record to be forwarded to an internist for review and an advisory medical opinion regarding the likely etiology for the Veteran's hypertension.  Based on review of the record, the consulting provider should identify the likely etiology for the Veteran's hypertension, and specifically whether it is at least as likely as not (a 50% or better probability) that it is related to his service/events therein, or was caused or aggravated by a service connected disability.  The consulting provider must include rationale with the opinion.    

5.  The AOJ should then review the record and readjudicate the remaining claims.  If any remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


